Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Notice of allowance in response to remarks and amendments received on 3/25/21. Claims filed on 3/25/21 have been entered and allowed.
Claims 1, 14-15 have been amended.
 Therefore, Claims 1, 5-6, 8-11, 13-17 are now pending and have been allowed.
35U.S.C 101 rejection is withdrawn in view of applicant response on pages 22-24 (appeal brief 1/6/21). Further, 35 U.S.C 103 rejection is withdrawn in view of claim amendments filed 3/25/21.
Examiner’s amendment below was approved by Mark Belorodov and Blaine Bettinger.

EXAMINER'S AMENDMENT
Please amend paragraph [0064] of the Specification (as published, U.S. Pat. Pub. No. 20150379433) as follows:

FIG. 4 shows an example of the handover data 122 being presented on the display 080. Here, the handover data 122 comprises a plurality of tasks labeled “TSK A”, “TSK B”, TSK C” [[500]]400 and “TSK D” [[520]]420 which indicates that information relating to these tasks is to be communicated from one or more outgoing users to one or more incoming users. In this example, the monitoring subsystem 140 is arranged for analyzing the sensor data 042 in real-time during the handover event and for providing feedback on a result of the analyzing, e.g., on the display 080. In particular, the reporting subsystem 160 may be arranged for issuing a warning if the information is deemed not to have been communicated at an end of the handover event. In the example of FIG. 4, the fourth task “TSK D” [[520]] 420 is deemed not to have been communicated at the end of the handover event. Accordingly, the fourth task “TSK D” [[520]] 420 is visually highlighted by exclamation marks and a bounding box so as to establish a warning. Here, the other tasks are deemed to have been communicated. Accordingly, no warning is provided for these tasks. It will appreciated that the warning may take various suitable forms, e.g., visual, auditory, etc. Moreover, said 420 may be displayed distinctly from the other tasks to indicate that it is not handed over yet.

Allowable subject matter

The following is an examiner’s statement of reasons for allowance:
 In light of Applicants’ amendments, remarks and the newly revised patent subject matter eligibility guidance, 35U.S.C 101 rejection is withdrawn and the claims are eligible. The claims as a whole integrate the recited abstract idea into a practical application (Prong 2). Specifically, the additional elements recite a specific manner of analyzing the speech recognition output and the video recognition output; identifying at least a portion of the clinical patient information that was not detected during the analyzing…..; identifying the one or more non-verbal communication that was not communicated, which is based upon a specific series of steps which is not well-understood, routine or conventional. The claims are focused on a specific improvement in secure transmission of clinical information from an outgoing clinical user to an incoming clinical user, the claims are directed to a very specific and complex system that receives and processes complex data including audio and video data from a specific environment (i.e., a handover space comprising a clinical environment, an outgoing clinical user, and an incoming clinical user). The claims recite specific and complicated physical structure that perform functions no human mind can perform, including but not limited to a clinical environment, an outgoing clinical user, an incoming clinical user, an audio sensor in the clinical environment configured to record audio data from the clinical environment, a video sensor in the clinical environment configured to record video data from the clinical environment, a display configured to display complex information obtained from within the clinical environment between the outgoing clinical user and the incoming clinical user, and a processor configured to receive and process and deliver the complex information obtained from within the clinical environment between 
The present invention is directed to enabling a secure handover of clinical patient information in a clinical environment by receiving data from audio sensor and video sensor and analyzing data to identify at least a portion of clinical patient information that was not communicated.
The closest prior art, Rybkin (US 9,058,638) discloses providing a patient handoff interface that provides functionality doe care of the patient to be handed off from the first team to the second team of providers (Col 1 lines 34-36, 40-60). Agapi (US 8,214,242) teaches a handover space comprising an audio and a display (Fig 1 # 176, 152) microphone and display, Col 3 lines 4-10); receiving handover data prior to the handover event (Fig 3 # 300 receive a meeting agenda specifying one or more topics for meetings, Col 8 lines 19-28); determining prior to the handover event and based on the handover event data to be communicated, plurality of keywords indicative of the handover data (Fig 3 # 114, 308 analyze for each topic one or more documents to identify topic keywords for that topic, Col 8 lines 35-46, Col 9 lines 47-56); wherein the plurality of keywords are utilized in determining if the handover data has been communicated from the outgoing user to the incoming user ('Col 12 lines 60-65 identify topics that were discussed, Fig 3 #338, 342); and receiving sensor data from the audio positioned within the handover space and monitoring the handover event in the clinical environment (Fig 3 # 316-318, 322 receive voice utterances for the meeting), wherein the sensor data includes an audio recording from the handover event of communication between the outgoing clinical user and the incoming clinical user during the event (Fig 1 # 176, 110a-110c participants in meeting and Col 9 lines 59-67, Col 10 lines 1 -10). Kansal teaches determining, based on the data to be communicated, one or more keywords indicative of the handover data, wherein the one or more keywords are utilized in determining if the handover data has been communicated from the outgoing user to the incoming user (Col 5 lines 26-40). Heckerman teaches video recognition processing on the video recording to generate video recognition output (Fig 4 # 410, 110; analyzing, using the one or more processors, the video recognition output (([00061 the monitoring device can detect changes in eye movements or body positions and/or an increase in activity on the user's 
However, none of the evidence at hand teaches or suggests the combination of features claimed (such as analyzing, using the one or more processors, the video recognition output to identify one or more non-verbal communications between the outgoing clinical user and the incoming clinical user; identifying, using the one or more processors and the one or more non-verbal communications, at least a second portion of the clinical patient information that was not communicated, the identified second portion comprising non-verbal communication between the outgoing clinical user and the incoming clinical user; and reporting to the incoming clinical user, in the handover space via the display, a report of the handover event, comprising a visual indication of the communicated clinical patient information and the clinical patient information that was not communicated during the handover event). It is hereby asserted by the Examiner that, in light of the above and in further deliberation overall the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Advances in automatic meeting record creation and access, April 22, 2008, Alex Waibel - Waibel teaches a monitoring subsystem for i) receiving sensor data from a sensor (Fig 1 audio/video recording of meeting, Page 3 once the meeting begins, speech is transmitted to speech recognition engine and information is assembled into a meeting format); analyze the sensor data (Page 2 #3 dialogue analysis - The idea of the dialogue analysis module in the meeting room context is to use features other than keywords for information access to spoken communication.)
 Chopra et al. (US 2010/0198614 A1) discloses medial communication system for health care practitioners.
Rodgers (US 2008/0033752 Al) discloses method and systems for monitoring staff/patient contacts and ratio.
 Pestka (US 2014/0278550 Al) discloses electronic health records management platform and methods.
 Abuelsaad et al. (US 2014/0164510 Al) discloses unfinished meeting agenda topics.
 Chervets (US 2013/0294594) teaches biometric identification system to determine presence of user ([0016] the identification algorithm attempts to match existing voice prints (biometrics) to the active speaker. For high confidence matches, the person will be named., [0024], [0053] a meeting attendee may be identified by looking at a meeting (or attendance) roster and matching up voice prints of the meeting attendee with voice prints on record. In particular embodiment, such as a video conference, facial recognition may be performed to identify a meeting attendee. For example, a facial recognition algorithm may attempt to match the meeting attendee with the roster of meeting participants.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SANGEETA BAHL/Primary Examiner, Art Unit 3629